DEL SOLE, Judge,
dissenting.
While I agree with the majority and the distinguished trial judge that the times are changing, I cannot agree that this panel is free to disregard Commonwealth v. Senyszyn, 266 Pa.Super. 480, 405 A.2d 535 (1979). The majority suggests that Senyszyn did not consider 18 Pa.C.S.A. § 907(c)(2), and that its language holding a baseball bat not to be an instrument of crime is dicta. I disagree with both suggestions.
The Senyszyn court opinion states that the appellant asserts that a baseball bat “is not an ‘instrument of crime’ within the meaning of the statutory definition. We agree.” It then went on to set aside the conviction for possession of an instrument *584of crime. I am hard pressed to conclude that this action is dicta.
Further, the courts holding that a baseball bat is not an instrument of crime was based on Commonwealth v. Rios, 246 Pa.Super. 479, 371 A.2d 937 (1977), a decision concluding that a hammer was not an instrument of crime after analyzing § 907(c)(2). Thus I cannot agree with the majority that there was no consideration of this statute in Senyszyn. I must remind the majority that as a panel court, we are not free to ignore prior panel decisions. Therefore, I dissent.